DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-13 and 18-20) in the reply filed on 2/1/2022 is acknowledged.
Claims 1-13 and 18-20 are pending and examined. 
Claims 14-17 are drawn to non-elected Group (claims 14-17) and being withdrawn.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/3/2020 is being considered by the examiner.
Claim Objections
Claims 18-20 are objected to because of the following informalities: in line 5, the Applicant is advised to take out “a” between “an a operating”.  Appropriate correction is required. Claims 19-20 depending upon the objected claim 18 are also objected.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US No. 2020/0165860 to Gempel et al. (‘Gempel’).

Re claim 2: wherein the operating device is a handle, a tip switch of the vehicle door, a gesture recognition device, or a remote control 6.
Re claim 3: (see also Note above of the claim 1), wherein the first recognition area is a sub-section of the second recognition area (see Fig. 1). Note, “recognition area” is not a claimed invention structure(s).  
Re claim 4: wherein the control device SE is further configured to operate in the first operation mode or the second operation mode in response to opening of the vehicle door 1.
Re claim 5: (see Note above of the claim 1) wherein the sensor device 3a/3b is configured to generate location information based on a location of the first object or the second object.

Re claim 7: wherein the sensor device 3a/3b is a radar sensor, an ultrasonic sensor (par. [0050]), or a time-of-flight (TOF) camera device.
Re claim 8: wherein the sensor device 3a/3b is disposed on an inner surface of a window pane of the vehicle door 1 (see Fig. 1).
Re claim 9: (see Notes above) wherein the first recognition area includes an area (near 2) disposed above the vehicle door 1.
Re claim 10: (see Notes above) wherein the control device SE is configured to alter the first recognition area based on an adjustment position of the vehicle door as the vehicle door 1 is adjusted.
Re claim 11: (see Note of the claim 1) wherein the control device SE is further configured to limit adjustment of the vehicle door 1 along an adjustment path V based on a location of the first collision obstacle H in response to recognition of the first collision obstacle (Fig. 1).
Re claim 12: (see Note of the claim 1) wherein the control device SE is further configured to determine a projection of the first collision obstacle or the second collision obstacle and limit the adjustment path based on the projection (Fig. 1).
Re claim 13: (see Note of the claim 1) wherein the control device SE is further configured to project a location of either the first collision obstacle or the second collision obstacle along a predetermined spatial direction to determine the projection and identify a spatial area encompassed by the projection as a collision area (Fig. 1). 
Re claim 19: (see Notes above) wherein the near area is different from the first recognition area and the second recognition area.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see attached PTO-892).
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to CHI Q. NGUYEN whose telephone number is (571) 272-6847. The examiner can normally be reached on Monday-Friday from 7AM-5PM or email: chi.nguyen@uspto.gov. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Mattei can be reached at (571) 270-3238. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197.
 /CHI Q NGUYEN/
Primary Examiner, Art Unit 3635

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale